Title: To Benjamin Franklin from Richard Jackson, [17 June 1755]
From: Jackson, Richard
To: Franklin, Benjamin


Dear Sir,
[June 17, 1755]
It is now near three years since I received your excellent Observations on the Increase of Mankind, &c. in which you have with so much sagacity and accuracy shewn in what manner, and by what causes, that principal means of political grandeur is best promoted; and have so well supported those just inferences you have occasionally drawn, concerning the general state of our American colonies, and the views and conduct of some of the inhabitants of Great-Britain.
You have abundantly proved that natural fecundity is hardly to be considered, because the vis generandi, as far as we know, is unlimited, and because experience shews that the numbers of nations is altogether governed by collateral causes, and among these none of so much force as quantity of subsistence, whether arising from climate, soil, improvement of tillage, trade, fisheries, secure property, conquest of new countries, or other favourable circumstances.
As I perfectly concurred with you in your sentiments on these heads, I have been very desirous of building somewhat on the foundation you have there laid; and was induced by your hints in the twenty-first section, to trouble you with some thoughts on the influence manners have always had, and are always likely to have on the numbers of a people, and their political prosperity in general. [I have been prevented executing this by a Disorder on my Spirits that has hitherto made it very uneasy to me to lay my Thoughts together on any Subject; this Obstruction is not removed, tho’ lessened, but I shall endeavour to prepare a few Sheets for your Perusal against Mr. Winslow’s Departure.]
The end of every individual is its own private good. The rules it observes in the pursuit of this good, are a system of propositions, almost every one founded in authority, that is, derive their weight from the credit given to one or more persons, and not from demonstration.
And this, in the most important as well as the other affairs of life, is the case even of the wisest and philosophical part of the human species; and that it should be so is the less strange, when we consider that it is, perhaps, impossible to prove, that being, or life itself, has any other value than what is set on it by authority.
A confirmation of this may be derived from the observation, that in every country in the universe, happiness is sought upon a different plan; and, even in the same country, we see it placed by different ages, professions, and ranks of men, in the attainment of enjoyments utterly unlike.
These propositions, as well as others, framed upon them, become habitual by degrees, and, as they govern the determination of the will, I call them moral habits.
There are another set of habits that have the direction of the members of the body, that I call therefore mechanical habits. These compose what we commonly call The Arts, which are more or less liberal or mechanical, as they more or less partake of assistance from the operations of the mind.
The cumulus of the moral habits of each individual, is the manners of that individual; the cumulus of the manners of individuals makes up the manners of a nation.
The happiness of individuals is evidently the ultimate end of political society; and political welfare, or the strength, splendour, and opulence of the state, have been always admitted, both by political writers, and the valuable part of mankind in general, to conduce to this end, and are therefore desirable.
The causes that advance or obstruct any one of these three objects, are external or internal. The latter may be divided into physical, civil, and personal, under which last head I comprehend the moral and mechanical habits of mankind. The physical causes are principally climate, soil, and number of subjects; the civil are government and laws; and political welfare is always in a ratio composed of the force of these particular causes; a multitude of external causes, and all these internal ones, not only controul and qualify, but are constantly acting on, and thereby insensibly, as well as sensibly, altering one another, both for the better and the worse, and this not excepting the climate itself.
The powerful efficacy of manners in increasing a people, is manifest from the instance you mention, the Quakers; among them industry and frugality multiplies and extends the use of the necessaries of life; to manners of a like kind are owing the populousness of Holland, Switzerland, China, Japan, most parts of Indostan, &c. in every one of which the force of extent of territory and fertility of soil is multiplied, or their want compensated by industry and frugality.
Neither nature nor art have contributed much to the production of subsistence in Switzerland, yet we see frugality preserves, and even increases families that live on their fortunes, and which, in England, we call the Gentry; and the observation we cannot but make in the Southern part of this kingdom, that those families, including all superior ones, are gradually becoming extinct, affords the clearest proof that luxury (that is, a greater expence of subsistence than in prudence a man ought to consume) is as destructive as a proportionable want of it; but in Scotland, as in Switzerland, the Gentry, though one with another they have not one-fourth of the income, increase in number.
And here I cannot help remarking, by the by, how well founded your distinction is between the increase of mankind in old and new settled countries in general, and more particularly in the case of families of condition. In America, where their expences are more confined to necessaries, and those necessaries are cheap, it is common to see above one hundred persons descended from one living old man. In England it frequently happens, where a Man has seven, eight, or more children, there has not been a descendant in the next generation, occasioned by the difficulties the number of children has brought on the family, in a luxurious dear country, and which have prevented their marrying.
That this is more owing to luxury than meer want, appears from what I have said of Scotland, and more plainly from parts of England remote from London, in most of which the necessaries of life are nearly as dear, in some dearer than in London, yet the people of all ranks marry and breed up children.
Again; among the lower ranks of life, none produce so few children as servants. This is, in some measure, to be attributed to their situation, which hinders marriage, but it is also to be attributed to their luxury, and corruption of manners, which are greater than among any other set of people in England, and is the consequence of a nearer view of the lives and persons of a superior rank, than any inferior rank, without a proper education, ought to have.
The quantity of subsistence in England has unquestionably become greater for many ages; and yet if the inhabitants are more numerous, they certainly are not so in proportion to our improvement of the means of support. I am apt to think there are few parts of this kingdom that have not been at some former time more populous than at present. I have several cogent reasons for thinking so, of great part of the counties I am most intimately acquainted with; but as they were probably not all most populous at the same time, and as some of our towns are visibly and vastly grown in bulk, I dare not suppose, as judicious men have done, that England is less peopled than heretofore.
This growth of our towns is the effect of a change of manners, and improvement of arts, common to all Europe; and though it is not imagined that it has lessened the country growth of necessaries, it has evidently, by introducing a greater consumption of them, (an infallible consequence of a nation’s dwelling in towns) counteracted the effects of our prodigious advances in the arts.
But however frugality may supply the place of, or prodigality counteract the effects of the natural or acquired subsistence of a country, industry is, beyond doubt, a more efficacious cause of plenty than any natural advantage of extent or fertility. I have mentioned instances of frugality and industry united with extent and fertility; in Spain and Asia minor, we see frugality joined to extent and fertility, without industry; in Ireland we once saw the same; Scotland had then none of them but frugality. The change in these two countries is obvious to every one, and it is owing to industry not yet very widely diffused in either.

The effects of industry and frugality in England are surprizing; both the rent and the value of the inheritance of land depend on them greatly more than on nature, and this though there is no considerable difference in the prices of our markets. Land of equal goodness lets for double the rent of other land lying in the same county, and there are many years purchase difference between different counties, where rents are equally well paid and secure.
Thus manners operate upon the number of inhabitants, but of their silent effects upon a civil constitution, history and even our own experience, yields us abundance of proofs, though they are not uncommonly attributed to external causes: Their support of a government against external force is so great, that it is a common maxim among the advocates of liberty, that no free government was ever dissolved, or overcome, before the manners of its subjects were corrupted.
The superiority of Greece over Persia, was singly owing to their difference of manners; and that, though all natural advantages were on the side of the latter, to which I might add the civil ones; for though the greatest of all civil advantages, Liberty, was on the side of Greece, yet that added no political strength to her, than as it operated on her manners, and, when they were corrupted, the restoration of their liberty by the Romans, overturned the remains of their power.
Whether the manners of ancient Rome were, at any period, calculated to promote the happiness of individuals, it is not my design to examine; but that their manners, and the effects of those manners on their government, and publick conduct, founded, enlarged, and supported, and afterwards overthrew their empire, is beyond all doubt. One of the effects of their conquest furnishes us with a strong proof how prevalent manners are, even beyond quantity of subsistence; for, when the custom of bestowing on the citizens of Rome corn enough to support themselves and families, was become established, and Egypt and Sicily produced the grain that fed the inhabitants of Italy, this became less populous every day, and the Jus trium liberorum was but an expedient that could not balance the want of industry and frugality.
But corruption of manners did not only thin the inhabitants of the Roman empire, it rendered the remainder incapable of defence, long before its fall, perhaps before the dissolution of the Republic: so that without standing disciplined armies composed of men, whose moral habits principally, and mechanical habits secondarily, made them different from the body of the people, the Roman empire had been a prey to the Barbarians many ages before it was.
By the mechanical habits of the soldiery, I mean their discipline, and the art of war; and that this is but a secondary quality, appears from the inequality that has in all ages been between raw, though well disciplined armies, and veterans, and more from the irresistible force of a single moral habit, Religion, has conferred on troops frequently neither disciplined nor experienced.
The military manners of the Noblesse in France, compose the chief force of that kingdom, and the enterprizing manners, and restless dispositions of the inhabitants of Canada have enabled a handful of men to harrass our populous, and, generally, less martial colonies; yet neither are of the value they seem at first sight, because, overbalanced by the defect they occasion of other habits that would produce more eligible political good: And military manners in a people are not necessary in an age and country where such manners may be occasionally formed and preserved among men enough to defend the state; and such a country is Great-Britain, where, though the lower class of people are by no means of a military cast, yet they make better soldiers than even the Noblesse of France.
The inhabitants of this country, a few ages back, were to the populous and rich provinces of France, what Canada is now to the British colonies. It is true, there was less disproportion between their natural strength; but I mean that the riches of France were a real weakness opposed to the military manners founded upon poverty and a rugged disposition, then the character of the English; but it must be remembered, that at this time the manners of a people were not distinct from that of their soldiery, for the use of standing armies has deprived a military people of the advantages they before had over others; and though it has been often said, that civil wars give power, because they render all men soldiers, I believe this has only been found true in internal wars, following civil wars, and not in external ones; for now, in foreign wars, a small army with ample means to support it, is of greater force than one more numerous, with less. This last fact has often happened between France and Germany.

The means of supporting armies, and, consequently, the power of exerting external strength, are best found in the industry and frugality of the body of a people living under a government and laws that encourage commerce, for commerce is at this day almost the only stimulus that forces every one to contribute a share of labour for the publick benefit.
But such is the human frame, and the world is so constituted, that it is a hard matter to possess ones self of a benefit, without laying ones self open to a loss on some other side; the improvements of manners of one sort, often deprave those of another: Thus we see industry and frugality under the influence of commerce, which I call a commercial spirit, tend to destroy, as well as support, the government it flourishes under.
Commerce perfects the arts, but more the mechanical than the liberal, and this for an obvious reason; it softens and enervates the manners. Steady virtue, and unbending integrity, are seldom to be found where a spirit of commerce pervades every thing; yet the perfection of commerce is, that every thing should have its price. We every day see its progress, both to our benefit and detriment here. Things that boni mores are forbid to be set to sale, are become its objects, and there are few things indeed extra commercium. The legislative power itself has been in commercio, and church livings are seldom given without consideration, even by sincere Christians, and for consideration not seldom to very unworthy persons. The rudeness of ancient military times, and the fury of more modern enthusiastic ones, are worn off; even the spirit of forensic contention is astonishingly diminished, all marks of manners softening; but Luxury and Corruption have taken their places, and seem the inseparable companions of Commerce and the Arts.
I cannot help observing, however, that this is much more the case in extensive countries, especially at their metropolis, than in other places. It is an old observation of politicians, and frequently made by historians, that small states always best preserve their manners; whether this happens from the greater room there is for attention in the legislature, or from the less room there is for Ambition and Avarice, it is a strong argument, among others, against an incorporating union of the colonies in America, or even a federal one, that may tend to the future reducing them under one government.

Their power, while united, is less, but their liberty, as well as manners, is more secure; and, considering the little danger of any conquest to be made upon them, I had rather they should suffer something through disunion, than see them under a general administration less equitable than that concerted at Albany.
I take it, the inhabitants of Pennsylvania are both frugal and industrious beyond those of any province in America. If luxury should spread, it cannot be extirpated by laws. We are told by Plutarch, that Plato used to say, It was a hard thing to make laws for the Cyrenians, a people abounding in plenty and opulence.
But from what I set out with, it is evident, if I be not mistaken, that education only can stem the torrent, and without checking either true industry or frugality, prevent the sordid frugality and laziness of the old Irish, and many of the modern Scotch, (I mean the inhabitants of that country, those who leave it for another being generally industrious) or the industry, mixed with luxury, of this capital, from getting ground, and by rendering ancient manners familiar, produce a reconciliation between disinterestedness and commerce; a thing we often see, but almost always in men of a liberal education.
To conclude; when we would form a people, soil and climate may be found, at least sufficiently good: Inhabitants may be encouraged to settle, and even supported for a while; a good government and laws may be framed, and even arts may be established, or their produce imported; but many necessary moral habits are hardly ever found among those who voluntarily offer themselves in times of quiet at home, to people new colonies; besides that the moral, as well as mechanical habits, adapted to a mother country, are frequently not so to the new settled one, and to external events, many of which are always unforeseen. Hence it is we have seen such fruitless attempts to settle colonies, at an immense public and private expence, by several of the powers of Europe: And it is particularly observable that none of the English colonies became any way considerable, till the necessary manners were born and grew up in the county [country], excepting those to which singular circumstances at home forced manners fit for the forming a new state. I am, Sir, &c.
R.J.
